Citation Nr: 1022049	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip strain 
(a left hip disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In January 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
obtain the Veteran's Army Reserve personnel and medical 
treatment reports and to issue the Veteran notice in 
compliance with the decisions held in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Those actions completed, the matter has 
properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

38 C.F.R. § 3.159(c) requires that VA make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim.  

With regard to records held by a Federal department or 
agency, VA must make reasonable efforts to obtain relevant 
records (including VA outpatient treatment reports) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  These efforts shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b).  This duty applies to claims for 
service connection and for requests to reopen previously 
denied claims for service connection.  Id.

In a correspondence to the RO, dated January 2009, the 
Veteran identified the location of VA outpatient treatment 
records at the Minneapolis VA Medical Center (VAMC).  Of 
record, there are no requests to the Minneapolis VAMC seeking 
to obtain the Veteran's treatment reports.  Nor is there a 
negative response stating that the Veteran's treatment 
reports at the Minneapolis VAMC could not be located.

As the Veteran's outpatient treatment records from the 
Minneapolis VAMC may contain evidence pertinent to his claim 
that his left hip strain was incurred in service, VA should 
make efforts to obtain those records.  If the records do not 
exist, documentation of VA's efforts to obtain the records 
and a negative reply should be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all treatment records from the 
Minneapolis VAMC pertaining to the 
Veteran's left hip strain, and 
associate the records with the claims 
file.  If no records are available, a 
negative response should be obtained 
and associated with the claims file.

2.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, 
this case should again be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


